Case 1:18-cv-03962-SDA Document 34 Filed 02/20/19 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

ETEL ECHAVARRIETA, ELIZABETH CANCHE,
MIGUEL PELAEZ, SAUL CADENA, and IMELDA
ARROYO,

Pla'maffs,
-against- § 18 civ. 3962 (sDA)
1236 sscoND AVENUB RESTAURANT CORP. '
d /b / a sILVER sTAR RESTAURANT, ELIAs
KATsIHTIs, sPIRIDON I<ATsIHns,

Defendants. :
X

 

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the ”Agreement”) is entered into by and
between Etel Echavarrieta, Elizabeth Canche, Miguel Pelaez, Saul Cadena, and Imelda
Arroyo (”Plaintiffs"), on one side, and 1236 Second Avenue Restaurant Corp. d/b/ a
Silver Star Restaurant (”Silver Star"), Elias Katsihtis, and Spiridon Katsihtis on the other
(collectively, ”Defendants"). Plaintiffs and Defendants are collectively referred to in this
Agreement as the “Parties.”

WHEREAS, on May 3, 2018, Plaintiffs, through their counsel, Pechman Law
Group PLLC, commenced an action against Defendants by filing a complaint (the
”Complaint”) in the United States District Court, Southern District of New Yorl< (the
”Court”), Docl<et No. 1:18-cv-[}3962 (the ”Action”), alleging, inter alia, that they worked
for Defendants as servers; that they regularly worked over forty hours per workweek;
that Defendants failed to pay them minimum and overtime wages for all the hours they
worked; and that they were not provided with accurate wage statements and wage
notices from Defendants;

WHEREAS, Plaintiffs claim that, upon the facts alleged in the Complaint, they are
entitled to recover from Defendants unpaid minimum and overtime Wages, statutory
damages, liquidated damages, pre- and post-judgment interest, and attorneys' fees and
costs (collectively, the ”Clairns") pursuant to the Fair Labor Standards Act, 29 U.S.C. §
201 et seq. (“FLSA”), the New Yorl< Labor Law (”NYLL”), and the New York Wage Theft
Prevention Act (”WTPA”);

WHEREAS, Defendants deny all material allegations asserted by Plaintiffs in their
Complaint, deny that Plaintiffs are entitled to recover damages for any Claim asserted in
the Complaint, and have denied and continue to deny that they have violated any law,
rule, or regulation, or committed any wrong Whatsoever against Plaintiffs, and state that
at all times they paid Plaintiffs all wages due;

Case 1:18-cv-03962-SDA Document 34 Filed 02/20/19 Page 2 of 11

WHEREAS, the Parties have exchanged information related to the Claims in this
Action, such as payroll, tax, and time records, such that they have adequate information
to assess the appropriateness of this Agreement;

WHEREAS, the Parties, With counsel, negotiated in good faith during a court-
ordered mediation before ]ennifer Lupo, Esq., an experienced mediator, at the Court, on
August 29, 2018;

WHEREAS, the Parties, with counsel, attended a settlement conference before the
I-lonorable Magistrate ]udge Stewart D. Aaron on ]anuary 23, 2019, and negotiated in
good faith at arm’s length before accepting a settlement proposal from Magistrate ]udge
Aaron for the Settlement Amount (as defined below), subject to the tax terms set forth in
this Agreement;

WHEREAS the Parties desire to resolve and settle the Action and the Claims in an
amicable manner without the expense of further litigation;

NOW, THEREFORE, with the intent to be legally bound hereby, and in
consideration of the mutual covenants and promises contained in this Agreement and for
other good and valuable consideration, the sufficiency and receipt of which the Parties
acl<nowledge, the Parties agree as follows, subject to Court approval pursuant to
applicable provisions of federal, state, and/ or local law:

1. Settlement Amount and Other Consideration

a. Settlement Amount. In full and final settlement of the Action, and in
consideration for the release contained in Paragraph 2 of this Agreement, Defendants,
jointly and severally, shall make a total payment of Fifty-One Thousand Dollars and Zero
Cents ($51,000.00) (t_he ”Settlement Amount”), by the later of (i) April 15, 2019, or (ii)
within seven (7) calendar days of the Court's approval of the Parties' Settlement.

b. Payment to Plaintiffs. Defendants shall pay Plaintiffs a total of Thirty-Three
Thousand Six I-Iundred Five Dollars and Zero Cents ($33,605.00). The payment to
Plaintiffs shall be distributed as follows:

 

 

 

 

 

 

Plaintiff Total Due W-2 Payment 1099 Payment
Etel Echevarrieta $6,452.45 $3,226.23 $3,226.22
Elizabeth Canche $2,100.92 $1,050.46 $1,050.46

Miguel Pelaez 513,642.25 $6,821.12 $6,821.13
Saul Cadena $8,507.88 $4,253.94 $4,253.94
Imelda Arroyo $2,901.50 $1,450.75 $1,450.75

 

 

 

 

 

 

Case 1:18-cv-O3962-SDA Document 34 Filed 02/20/19 Page 3 of 11

Plaintiffs will each receive two checks of equal gross amounts as detailed in the
table above. One of the two checks shall account for back wages and will be subject to
withholdings, for which a Form W-2 will be issued. The other check paid to each Plaintiff
shall be for liquidated damages for which no withholdings will be made, and a Form 1099
will be issued.

c. Payments to Plaintiffs’ Counsel. Defendants shall pay Plaintiffs' counsel
Seventeen Thousand Three Hundred Ninety-Five Dollars and Zero Cents ($17,395.00) by
check payable to “Pechman Law Group PLLC,” which shall represent attorneys' fees and
costs, for which no withholdings will be made, and a Form 1099 will be issued.

d. Ta)<es. For purposes of tax withholding as set forth in Section 1(b) above,
50% of the payments to Plaintiffs shall be deemed wage income subject to IRS Tax Form
W-4 and 50% of the payment to Plaintiffs shall be deemed non-wage income in the form
of alleged liquidated damages and interests subject to IRS Ta>< Form W-9. Defendants
shall deduct all appropriate and necessary taxes from the aforementioned Wage
payments and shall pay, separately from the Settlement Arnount, the applicable
employer's portion of the taxes due. Plaintiffs shall be responsible for their own share of
all taxes, interest, or penalties, if any, due as a result of the portion of the Settlement
Amount they each receive as payment under this Agreement. Defendants shall provide
Plaintiffs with all appropriate tax withholding statements, as required by law.

e. Delive;y of Checks. All checks specified above shall be delivered to:
Pechman Law Group PLLC, 488 Madison Avenue, 17th Floor, New Yorl<, NY 10022, Attn:
Louis Pechrnan, Esq.

2. Release of Wage and Hour Claims by Plaintiffs

In consideration of the promises and actions of Defendants set out in this
Agreement, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, except for Defendants’ obligations under this Agreement,
Plaintiffs hereby waive, release, satisfy, and discharge, on their own behalf and on behalf
of anyone who could claim by and through them, Defendants, including their officers,
directors, shareholders, members, agents, attorneys, insurers, representatives successors,
and assigns, of and from any and all claims for damages, salaries, wages, compensation,
statutory damages, unlawful deductions, overtime compensation, minimum wages,
unpaid wages, monetary relief, and any other benefits of any kind, earnings, back pay,
liquidated, statutory, and other damages, interest, attorneys’ fees, and costs, for the
Claims and any other claim brought, or that could have been brought, relating to or
arising from their work performed for Defendants or the facts that gave rise to the Action,
under the FLSA, the NYLL, the WTPA, and/ or any local, state, or federal wage statute,
code, or ordinance including, but not limited to, the New Yorl< State Hospitality Wage
Order, 12 N.Y.C.R.R. Part 146. Nothing contained in this release shall operate to prevent
Plaintiffs from providing truthful information to a governmental agency. However,
Plaintiffs shall neither seek nor be entitled to recovery of any additional damages,
monetary or otherwise, as a result of any charges or proceedings against any Defendant
for any claims that are the subject matters of the waivers and releases set forth herein.
Furthermore, this Agreement shall be deemed a full accord, satisfaction, and settlement
of the claims settled, released, and waived herein, and shall constitute a sufficient basis

Case 1:18-cv-O3962-SDA Document 34 Filed 02/20/19 Page 4 of 11

for immediate dismissal of such claims by Plaintiffs against Defendants except to the
extent that Plaintiffs seek enforcement of the terms of this Agreement.

3. Approval, Retention of ]urisdiction, and Dismissal

a. Approval of Settlement Agreement. The Parties, through counsel, shall
present a fully executed copy of this Agreement, along with the proposed Stipulation and
Order of Dismissal with Prejudice (the “Order”), which is annexed as Exhibit A, to the
Court for review and approval Counsel for the Parties shall cooperate and take all
ne<;pssary steps to arrange for the Court’s approval of the Agreement and entry of the
Or er.

b. Retention of |urisdiction. The Parties shall jointly request that the Court
retain jurisdiction over the Action to enforce the terms of this Agreement.

4. Non-Admission of Liability

The Parties recognize and agree that Defendants, as a part of this Agreement, do
not admit any violation of law or any liability to Plaintiffs or to anyone else as a result of
or arising out of the matters set forth in the Complaint in the Action or that could have
been raised in the Action, Plaintiffs’ employment relationship with Defendants, Plaintiffs’
separation of employment with Defendants, and/ or otherwise.

5. Attorneys' Fees and Costs

The Parties agree that, except as otherwise specifically set forth in this Agreement,
each Party shall bear its own costs and attorneys' fees incurred in negotiating and
preparing this Agreement and in connection with the Action.

6. Applicable Law_: Forum Selection

This Agreement shall be governed by and construed in accordance with the laws
of the State of New Yorl< without reference to its conflicts or choice of laws principles
The Parties consent to the jurisdiction of the Court (i.e., the United States District Court,
Southern District of New York) for any litigation concerning or arising out of the terms
of this Agreernent or the Parties’ performance of its terms. The Parties agree to request
that the Court retain jurisdiction of the Action for the sole purpose of enforcing the terms
of this Agreement. lf the Court lacks or declines to exercise jurisdiction over any such
litigation, the Parties consent to the jurisdiction of the courts of the State of New York in
New York County.

7. Execution in Counterparts; Facsimile Signatures; Force and Effect

This Agreement may be executed using facsimile signatures, and in counterparts,
with the same effect as if the signatures were original and made on the same instrument
A copy of a Party's signature on this Agreement shall be acceptable in any action against
that Party to enforce this Agreement. Facsimile or electronic copies of this Agreement
shall be deemed for all purposes to have the same force and effect as the original hereof.

Case 1:18-cv-O3962-SDA Document 34 Filed 02/20/19 Page 5 of 11

8. Plaintiffs’ Representations

Plaintiffs represent and warrant that they have entered into this Agreement on
their own free will and accord, not subject to coercion or undue influence. Plaintiffs
further warrant that they are satisfied with the legal representation and services received
from their attorneys, Pechman Law Group PLLC, and believe that the Settlement Amount
and the Allocations, as set forth above, represent a fair and reasonable compromise of the
disputes in the Action.

Other than the Action, which Plaintiffs have agreed to dismiss subject to receipt of
the Settlement Payment, Plaintiffs represent that they have not commenced, maintained,
or prosecuted any action, charge, complaint, grievance, or proceeding of any kind against
any of the Defendants, that none of the foregoing is currently pending in any court or
before any administrative or investigative body or agency, and acknowledge that this
representation constitutes a material inducement for the Parties to enter into this
Agreement.

9. Entire Agreement

Each Party acknowledges that, except as expressly set forth herein, no
representations of any kind or character have been made by any other Party or parties,
agents, representatives or attorneys, to induce the execution of this Agreement This
Agreement constitutes a single integrated contract expressing the entire agreement of the
Parties. There is no other agreement or understanding written or oral, expressed or
implied, among the Parties concerning the subject matter set forth in this Agreement

10. Non-Waiver/No Modification

This Agreement cannot be modified or changed except by a writing signed by the
Parties with specific reference to this Agreement No delay or omission by any Party in
exercising any right(s) under this Agreement Shall operate as a waiver of that or any other
right. A waiver or consent given by a Party on one occasion shall be effective only in that
instance and shall not be construed as a bar or Waiver of any right on any other occasion.
No provision of this Agreement may be waived except by a written instrument signed by
the Party who is claimed to have waived a provision

11. Interpretation

a. Severability. In the event that any provision of this Agreement is held by
any court of competent jurisdiction to be illegal or invalid, the validity of the remaining
provisions shall not be affected; and, the illegal or invalid provisions shall be reformed
to the fullest extent possible to be consistent with the other terms of this Agreement; and,
if such provisions cannot be so reformed, they shall not be deemed to be a part of this
Agreement

b. Captions and Headings. The captions or headings of the Sections and
paragraphs of this Agreement have been inserted for convenience of reference only and
shall have no effect upon the construction or interpretation of any part of this
Agreement

Case 1:18-cv-O3962-SDA Document 34 Filed 02/20/19 Page 6 of 11

12. Notices

Any provision of this Agreement that calls for notice to be sent to Plaintiffs or
Defendants shall be sent via email, facsimile, messenger, overnight mail, or first-class
mail, and shall be directed as follows, or to any other address designated in writings

If to Plaintiffs: If to Defendants:

Louis Pechman, Esq. Hillary Raimondi, Esq.

Laura Rodriguez, Esq. Ali ]affery, Esq.

]aime Sanchez, Esq. Traub Lieberman Straus & Shrewsberry LLP
Pechman Law Group, PLLC 7 Skyline Drive

488 Madison Avenue, 17th Floor Hawthorne, NY 10532

New York, NY 10022 Fax: (212) 434-0105

Pax: (212) 409-8763 hraimondi@tlsslaw.com
pechman@pechmanlaw.com ajaffery@tlsslaw.com

rodriguez@pechmanlaw.com
sanchez@pechmanlaw.com
Elias Katsihtis
1238 Second Avenue
New Yorl<, New York 10065
(718) 640-5192
eksilverstar(f!?‘gmail.com
All notices, requests, consents, and other communications hereunder shall be deemed to
have been received either (i) if by hand, at the time of the delivery thereof to the receiving
Party at the address of such Party’s counsel set forth above, (ii) if made by facsimile
transmission and/ or email, at the time it was sent, (iii) if sent by overnight courier, on the
next business day following the day such notice is delivered to the courier service, or (iv)
if sent by first class, registered or certified mail, on the 5th business day following the day
such mailing is made. No other methods of delivery are valid other than those expressly
set forth above.

13. Signatures in Counterparts

This Agreement can be executed in any number of counterparts, each of which
shall be taken to be one and the same instrument for the same effect as if all Parties had
the same signature page. A facsimile copy, or Adobe PDF, of any party's signature shall
be deemed as legally binding as the original signatures

14. l’laintiffs understand, represent, and agree that they:

a. have carefully reviewed all terms of this Agreement in Spanish, their
native language_. with Laura Rodriguez and/or ]aime Sanchez, two of their attorneys in
this Action who are fluent in Spanish;

b. are, through this Agreement, releasing Defendants from any and all
wage-and~hour claims, including the Claims, that Plaintiffs may have against them

Case 1:18-cv-O3962-SDA Document 34 Filed 02/20/19 Page 7 of 11

relating to their employment with Defendants or their separation from employment
with them;

c. knowingly and voluntarily agree to all of the terms set forth in this
Agreement;

d. knowingly and voluntarily intend to be legally bound by this
Agreement;

e. were advised to consider the terms of this Agreement with counsel, and
have consulted with counsel prior to executing this Agreement; and

f. are duly authorized and have full authority to execute this Agreement.

Plaintiffs: Defendants:
1236 Second Avenue Restaurant Corp.

 

 

 

 

 

 

 

Etel Echavarriera _
Title:
Dated: 92 ' l q‘ l q Dated:
/2//@% Qn¢o%€
hth Canche Elias Katsihtis

Dated: 2 # / 9 w / 9 Dated:

r//M¢/ VL//%/

Migi.yfl Pelhez Spiridon Katsihtis
Dated: L`“’ }0; /L q 7 Dated:

SOu/l Cad@m /@%-

Saul Cadena

Dated: 0 .Q_"'/ 7 -_ f 9

 

 

 

I me,\gi_g (\Y ro\g 9

Imelda Arroyo

Dated: /Z._` \ ClF \-q_

Case 1:18-cV-O3962-SDA Document 34 Filed 02/20/19 Page 8 of 11

relating to their employment with Defendants or their separation from employment
with them;

c. knowingly and voluntarily agree to all of the terms set forth in this
Agreement;

d. knowingly and voluntarily intend to be legally bound by this
Agreement;

e. were advised to consider the terms of this Agreement with counsel, and
have consulted with counsel prior to executing this Agreement; and

f. are duly authorized and have full authority to execute this Agreement

Plaintiffs: Defendants:
1236 Second Avenue Restaurant Corp.

By;§\rwj }(az/olx,»
Tiue: pr(,>)~H/V

Dated: Dated:L £/q//?
91 ,'wz MWJ¢M

 

Etel Echavarriera

 

 

 

 

 

 

 

 

 

Elizabeth Canche Ejia"g, Katsihtis
Dated: Dated: ?//cl`b jj
§',’§'/j,é m .-'1/ "/.=) M/“~'i
Miguel Pelaez S’piridon Katsihtis
Dated: Dated: 4"\l ll lcl ! lcl

 

Saul Cadena

Dated:

 

 

lmelda Arroyo

Dated:

 

Case 1:18-cv-O3962-SDA Document 34 Filed 02/20/19 Page 9 of 11

EXHIBIT A

Case 1:18-cV-O3962-SDA Document 34 Filed 02/20/19 Page 10 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

ETEL ECHAVARRIETA, ELIZABETl-I CANCHE,
M_IGUEL PELAEZ, SAUL CADENA, and IMELDA
ARROYO,

Plaintiffs
-against- § is civ. 3962 (sDA)
1236 sECOND AVENUE RESTAURANT CORP. '
d/b /a sILvER sTAR RESTAURANT, ELIAs
KATSIHTIS, and sPIRIDoN KATsIHns,
Defendants :
x
sTIPULATIoN AND oRDER or DIsMIssAL wITH PRE]UDICE

 

WHEREAS, on May 3, 2018, Plaintiffs filed a Complaint, which asserts claims for,
inter alia, failure to pay minimum and overtime wages, and statutory damages under the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (”FLSA") and / or the New York Labor
Law;

WHEREAS, the parties reached a settlement of this action and Plaintiffs' claims
through arms-length negotiations and have entered into a Settlement Agreement and
Release (the “Agreement”), formally memorializing the parties’ settlement;

WHEREAS, the terms of the Agreement, which are incorporated herein by
reference, have been reviewed and scrutinized by the Court and are approved and
considered a fair and reasonable resolution of, inter alia, a bona fide dispute over a
provision or provisions of the FLSA, the New York Labor Law, and / or time worked; and

WHEREAS, this Court shall retain jurisdiction to enforce the terms of the
Agreement;

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the Parties, that this action be hereby dismissed and discontinued in its

Case 1:18-cV-O3962-SDA Document 34 Filed 02/20/19 Page 11 of 11

entirety, with prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.
A copy of the signatures on this Stipulation serve the same purposes as an original
signature

Dated: liew York, New York

 

 

2019
PEcHMAN LAW GRoUP PLLC TRAUB LIEBERMAN STRAUS &
Attorneys for Plaintiffs SHREWSBERR¥ LLP
Attorneysfor Defendants
By' By:
hollis Pechman, Esq. Hillary Raimondi, Esq.
Laura Rodriguez, Esq. Ali ]affery, Esq.
]aime Sanchez, Esq. 7 Skyline Drive
488 Madison Avenue, 17th Floor Hawthorne, NY 10532
New York, NY 10022 Tel.: (914) 386-7061

Tel.: (212) 583-9500

50 ORDERED.

 

Stewart D. Aaron, U.S. Magistrate ]udge

10

